Citation Nr: 9926862	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97- 03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating 
(reduced to 10 percent) for an anxiety reaction.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a cyst on the left 
wrist, a cyst on the chest, a prostate condition, an eye 
condition, a skin rash, a sleeping disorder, blackouts, stiff 
man syndrome, ulcers, gout, a hernia, and hypertension as the 
result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


REMAND

The veteran served on active duty from November 1966 to 
October 1968.  He appeals to the Board of Veterans' Appeals 
(Board) from RO decisions in 1996 which denied the benefits 
listed on the cover page.  As part of  his appeal, he 
requested a Board hearing and such was scheduled to take 
place in Washington, DC.  In September 1999, prior to the 
hearing date, the veteran's representative informed the Board 
that the veteran wished to cancel the Board hearing in 
Washington, DC, and instead have a Board hearing at the RO 
(i.e., a Travel Board hearing).  The Travel Board hearing 
must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(1998).  Accordingly, the case is remanded for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












